 In the Matter of WILLIAM DAVIES Co., INC.andUNITED PACKING-,HOUSEWORKERS OF AMERICA, THROUGH PACKINGHOUSE WORKERSORGANIZING COMMITTEE, AFFILIATED WITH THE CONGRESS OF INDUS-TRIAL ORGANIZATIONSCase No. C-1898.-De6ided December 15, 1941Jurisdiction:meat processing industry.Unfair LaborPracticesInterference, Restraint,'and Coercion:anti-union statements; promulgation andenforcement of a rule which singled out union solicitation for prohibition.Discrimination:discharges for union membership and activity; alleged violationof no-solicitation rule which Board finds to be ;discriminatory in character,held not, to justify discharges ; refusal to reinstate laid-off employee becauseof his union membership and activity ; charges alleging lay-off of one em-ployee and discharges of two employees to constitute discriminations,dismissed.Remedial Orders:reinstatement and back pay awarded.M. Stephen M. Reynolds,for the Board.Jacobson, Merrick, Niermanc6Silbert,byMr. Robert B. ShapiroandMr. .David Silbert,of Chicago, Ill., for the respondent.Mr. Herbert N. Shenkin,of counsel to the Board.DECISIONANDORDERSTATEMENTOF THE CASEUpon charges and amended charges duly filed by United Packing-house Workers of America, through Packinghouse Workers Organiz-ing Committee, affiliated with the Congress of Industrial Organiza-tions, herein called the Union, the National Labor Relations Board,herein called the Board, by the Acting Regional Director for theThirteenth Region (Chicago, Illinois), issued its complaint datedFebruary 26, -1941, againstWilliam Davies Co., Inc., Chicago, Illi-nois, herein called the respondent, alleging that the respondent hadengaged in and was engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (1) and (3) and Section 2 (6)and (7) of the National Labor Relations Act, 49 Stat. 449, herein37 N L R B., No 105.631 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDcalled the Act.Copies of the complaint and notice of hearingthereon were duly served upon the respondent and the Union.With respect to the unfair labor practices, the complaint, in sub-stance, alleged that the respondent (1) discouraged membership inthe Union by discharging, on certain stated dates, James McNally,James Allen, Michael Moriarty, John Canning, Clarence Balda,Paul Ahern, and John Boland, employees in the respondent's Chicagoplant, and thereafter failing and refusing to employ them, for thereason that they had joined and assisted the Union and had engagedin concerted activities for the purposes of collective bargaining orother mutual aid and protection; (2) since December 1, 1939, warnedand discouraged its employees from affiliating with the Union, ques-tioned them about their union affiliation and activities, made deroga-tory and disparaging statements about the Union and its leaders,and promulgated a rule prohibiting solicitation in the respondent'splant for membership in or for the collection of dues for any labororganization; and (3) by the foregoing and other acts interferedwith, restrained, and-coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.On March 13, 1941, the re-spondent filed its answer denying that it had engaged in and wasengaging in the alleged unfair labor practices.Pursuant to notice a hearing was held from March 17 to April1, 1941, inclusive, at Chicago, Illinois, before Martin Raphael, theTrial Examiner duly designated by the Chief Trial Examiner.TheBoard and the respondent were represented by counsel and partici-pated in the hearing.All parties were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.During the hearing the Trial Exami-ner made rulings on numerous motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.On May 29, 1941, the Trial Examiner issued his Intermediate Re-port, copies of which were duly served upon the respondent and theUnion, wherein he found that the respondent had engaged in andwas engaging ' in unfair labor practices affecting commerce, withinthe meaning of Section 8 (1) and (3) and Section 2 (6) and (7) ofthe Act.He recommended that the respondent- cease and desist fromsuch practices, and that it take certain remedial action.The TrialExaminer further recommended that the complaint be dismissed asto Paul Ahern and John Boland. WILLIAM DAVIES CO.. INC.633The respondent filed exceptions to the Intermediate Report andto the record, and a brief in support thereof, on July 21, 1941.1Pursuant to notice, a hearing was held before the, Board at Wash-ington, D. C., on September 11, 1941, for the purposes of oral argu-ment.The respondent was represented by counsel and presentedoral argument.The Board has considered the respondent's exceptions and briefand, in so far as the exceptions are inconsistent with the findings offact, conclusions of law, and order set forth below, finds them to bewithout merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTWilliam Davies Co., Inc., is an Illinois corporation with its prin-cipal office and place of business in Chicago, Illinois. It operatesplants in Chicago, Illinois, and Toronto, Canada, where it is engagedin the processing, sale, and distribution of meat products.Thisproceeding involves only the Chicago plant. In the fiscal year end-ing April 1, 1940,2 the respondent purchased 25,903,000 pounds offreshmeat, of which approximately 75 per cent represented pur-chases for the Chicago plant from points outside the State of Illinois.During the same period it processed and sold approximately 24,511,000pounds of finished products, consisting of smoked and cooked meatsand sausage, of which approximately 70 per cent was sold and trans-ported from its Chicago plant to points outside the State of Illinois.II.THE ORGANIZATION INVOLVEDUnited Packinghouse Workers of America, through PackinghouseWorkers Organizing Committee, affiliated with the Congress of In-dustrial Organizations, is a labor organization admitting, to member-ship employees of the respondent.'The respondent contends that the case should be dismissed in its entirety because oflaches.This contention is without meritMatter of Colorado Milling & Elevator Com-panyandDenver Trades and Labor Assembly,11 N. L. R. B. 66.2 It was stipulated at the hearing that the volume and interstate nature of the respond-ent's business was approximately the same for the fiscal year ending April 1, 1941, as itwas for the previn'is year. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THEUNFAIR LABOR PRACTICESA. Interference, restraint, and coercion(1)Coercive statementsDuring the summer of 1939, the respondent's employees began totalk about labor organizations. In October of that year, MichaelMoriarty, an employee, attempted to interest his fellow employees inthe Union.However, steps to form an organization at the respond-ent's plant were not taken until December.On December 15, 1939,Moriarty joined the Union and for the next month endeavored bydiscussion and distribution of buttons, application cards, and leaflets,to obtain members therein.About Christmas of the same year,Frank McCarty, District Director of the Union, was assigned tolead the Union's organizational drive in -the respondent's plant.Hecalled and conducted meetings and supervised the distribution ofleaflets to the respondent's employees.These activities soon came tothenoticeof they respondent's officials, and encountered therespondent's opposition.John Canning, an employee in the vein-pumping department, tes-tified that about December 16, 1939, Henry Wichmann, the respond-ent's superintendent, approached him at his work bench and, afterasking him how long he had been in the respondent's employ andwhether he could obtain a job elsewhere if the respondent discharged-him, stated that there were "men walking the streets today that arelaid off on account of trying to organize the Union. . . . You haveyour rights and I have my rights and . . . this is no warning againstyour job ... this is just a little friendly talk."Wichmann deniedhaving this conversation with Canning, but we find, as did theTrial Examiner, that Wichmann made the remarks substantially asrelated by Canning.Canning joined the Union on December 23,1939, and about four days later began wearing his union button inthe plant.Canning was selected as the union steward in the vein-pumpingdepartment.He testified, in this connection, that on the first dayhe wore his steward's button at the plant, James McMahon, his fore-man, asked him whom he "was stewarding it over"; and that uponthe following pay day McMahon said to him : "Here is your check,pin it on your button so you won't lose it because you seem to knowall the answers."AlthoughMcMahon denied that he made thestatements attributed to him by Canning, the Trial Examiner foundhim to be an evasive and unconvincing witness.Upon the entire rec-ord, we find, as did the Trial Examiner, that McMahon made theabove-quoted statements to Canning. WILLIAM DAVIES Co., INC.635Ahern, an employee, testified without contradiction, and we find,,that shortly after December 28, when: he returned to work followinga brief lay-off, McMahon said to him : "I hear you are organizing aunion again."About the same time, McMahon reasserted his previ-ously expressed concern about the Union by inquiring of Boland, an-other employee, how strong the Union was and chiding him whenOn or about January 9, 1940, James McNally and other employeesreceived an increase in pay.McNally testified that Michael Brennan,the plant manager, in giving him the increase, stated: "You are get-ting more pay now than fellows across the street, although they havea contract there."Although Brennan denied mentioning unions inthis conversation, we find, as did thie Trial Examiner, that he madethe statements attributed to him by McNally. The record shows thatBrennan was referring to employees at the Agar Packing Companyplant located across the street.That company had a collective bar-gaining agreement with the PackinghouseWorkers OrganizingCommittee.On January 14, 1940, Moriarty spoke to his fellow employee, Kirby,about the Union.Kirby reported the incident to Wichmann, where-upon Wichmann summoned Moriarty to the respondent's office. Inaddition to Moriarty, Wichmann, and Brennan, Perry, the respond-ent's vice president, and McLeod,3 the respondent's Canadian generalsuperintendent, were also present.Moriarty testified that the follow-ing conversation ensued : McLeod stated that he was surprised thatthere were disturbances in the plant,, and that "we never have anytrouble in any of our houses about union activities."Moriarty replied"Well, this house is different, here you have unions in all of thehouses around you." Perry thereupon remarked, "I don't think thefellows would go for a union here ... on account of the dues." Laterin the same conversation, Perry accused Moriarty of being the headorganizer in the plant and Wichmann stated that Moriarty, had beendistributing leaflets.Moriarty denied both statements.When Wich-mann asked Moriarty who had been distributing the leaflets he refusedto reply, stating"I am not a stool pigeon."Perry testified that he didnot make the statements attributed to him by Moriarty and that hedid not remember saying anything to Moriarty about unions otherthan supplementing a statement by McLeod about workers' rights.Wichmann testified that he did not remember any discussions aboutunion leaflets.Brennan, when asked whether McLeod said "We neverhave any trouble in any of our houses about union activities,"' testified"I don't think he (McLeod) put it that way." Brennan testified, how-ever, that McLeod did say "We don't have any serious differences8 Also spelled McCloud in the record: 636DECISIONS OF NATIONAL LABOR - RELATIONS BOARDbetween management and workers in any of our plants."Wichmanntestified that McLeod said, "We never have any trouble in our houses,with any of our houses, with our employees."Wichmann testifiedfurther as to this conversation that he did not "know whether the word`union' was used or not in there."McLeod did not testify. The TrialExaminer credited Moriarty's testimony as to this conversation,, andupon the entire record we find, as he did, that McLeod, Perry, andWichmann made, in substance, the statements attributed to them byMoriarty at the January 14 meeting.We find that the respondent, by the acts and conduct of Wichmann,McMahon, Brennan, Perry, and McLeod, described above, interferedwith, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.(2)The notice forbidding solicitationOn January 6, 1940, during the Union's membership campaign andcontemporaneously with the respondent's unlawful attempts to thwartit by the coercive conduct set forth above, the respondent posted in itsplant a notice prohibiting "the solicitation on company premises formembership in or for the purposes of collecting duds for any labororganization" and warning employees that "violators will be subjectto dismissal."The sole issue to be determined in this connection iswhether the respondent promulgated and enforced this rule in orderto frustrate employee, self-organization,4 as the complaint in substancealleges, or whether the respondent's only purpose was to maintainproduction and proper discipline,,, as the respondent contends.The testimony of the respondent's witnesses concerning the postingof the notice and the respondent's reason therefor is somewhat vagueand in part contradictory.Although Perry testified that he discussedthe posting of the notice with Bi nnan and Wichmann, he could notremember how many times "we discussed it before taking action."He testified further : "I imagine it was given careful thought."Whenasked whether he discussed it more than once, Perry replied, "I wouldthink so."Wichmann, on the other hand, testified that lie did notparticipate in any discussion relative to the posting of the notice, andthat his advice in this matter was not solicited by either Perry orBrennan.s Cf Matter of Botany Worsted MillsandTecttileWorkers Organizing Commhittee, 4 N L_R B 292, enf'd as mod,National Labor Relations Board v Botany Worsted Mills,106 F.(2d) 263,(C C. A3) ; Matter, of Paragon DieCastingCompanyandNationalAssociationof DieCasting Workers,27 N. L R B , No147 ; Matter of The Letz Manufacturing Com-panyandFederal Labor Union No.22226,32 N L R B , No 105, holding that such con-duct, constitutes unfair labor practices6CfMarshall Field & CompanyandDepartment Store Employees Union, Local 291 ofUnited Retail,Wholesaleand Department Store Employees of America,C. 10, 34 N L_R. B , No.1,holding that such conduct does not constitute unfair labor practices WILLIAM DAVIES Co., INC.637As to the reasons for formulating the rule and posting the notice,the proof adduced by the respondent is as follows:Wichmann testi-fied that shortly after January 1,1940, he told Perry that Moriartyhad solicited an employee named Kirby to jointhe Union;that whenhe walked into the "cellar"(one of the divisions of the plant) henoticed employeescongregating and that, whenhe asked them whythey weredoing so theywalked awaywithout replying ;that through-out the plant there was"quite a bit of running around";that produc-tion was falling off; and that"somethinghad to be done."Brennan testified that Wichmann had complained to him and Perryabout the"disorder"in the plant,and had complained further thatproduction was falling off.Brennan testified that he had"observednumerous instances of the same thing."When asked what he meantby the "samething"Brennan testified that he "noticed a few menstanding around, and noticed talking loudly (sic), and from the ex-pressions on their faces it would appear they were arguing over some-thing"; that when he passed by them the men would stop talking ; thaton one occasion he saw a "couple"of men engaged in an "argument" onthe elevator at the third floor, and that when he asked the elevatoroperator what the trouble was the latter shrugged his shoulders; andthat later when he walked about on the third floor he saw severalemployees away from their stations.Perry testified that the notice was posted"as a measure of allayingthe disputes and argumentswhichI understood were taking place inthe plant,and in order to help restore production which was belownormal at that time."Perry also testifiedthatWichmann told himthat the discussions and the debate over the Union were the mainreasons for the"slowing down."Moriarty,McNally, and Canning, witnesses for the Board,testified,in substance,that during the period in question there was no unusualamount of talking;that the discussions about the Union were similarto discussions that often took place in the plant about politics,religion,and sporting events ; that the talking that did take place did not inter-fere with production;and that there was no unusual congregating ofemployees during the period in question.The record does not show that the decline in productive efficiencywhich took place prior to the posting of the notice was caused by theunion activity in the plant.There were many other factors which,likewise could have contributed to such a decline.The period inquestion was one of seasonal slack and Perry testified that duringsuch periods productive efficiency usually dropped;that efficiencydeclined as the volume'of production declined.,Perry also testifiedthat there were a number of other causes which could have contributedto a diminished efficiency,namely, the necessity to defrost large quan- 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDtities of frozen meats; the need for trimming fat; delay in placingcars on railroad sidings; break-down of equipment; variation in thesize of the slabs of bacon to be sliced; fluctuation in the volume ofbusiness during the week; and the rate of smoking meats due tovariations in steam pressure.Any or all of these factors might verywell have contributed to a lower productivity at this time.The Trial Examiner, who had an opportunity to observe thedemeanor of the witnesses, found that, although there was unionactivity in the plant, it was not of such character as to interfere R ithproduction or discipline.In view of the vague and partially contra-dictory testimony of the respondent's witnesses, the mutually corrobo-rative character of the Board witnesses' testimony, the multiplicity offactors other than union activity or discussion involved in the asserteddecline in efficiency, and the other circumstances disclosed, we find,in accordance with the Trial Examiner's finding, that the union dis-cussion and organizing efforts which occurred in the plant did not,as distinguished from other types of activity, materially impair plantproduction or discipline.It will be noted that the posted rule forbids only union solicitation.The respondent, has in fact permitted other forms of solicitation atthe plant.Thus, the respondent has not objected to solicitation formembers in a Good Fellowship Club, and has consented to solicitationof,employees in behalf of an insurance company, on the respondent'spremises.''The rule does not purpot to be, and in practice was not, limited toworking hours or to the places in the plant in which the respondent'swork and business are performed.The company rule even prohibitedunion solicitation during the lunch period or in the dressing or restrooms; in contrast, the respondent permitted other types of solicita-tion among employees even while they were at work.The respondent had customarily permitted the nien to talk duringworking hours, provided that such. talk did not interfere with plantproduction or discipline, and the posted rule did not in terms forbiddiscussion about labor organizations, as distinguished from solicita-tion.Nevertheless, as found below in further detail, the respondentwarned McNally not to talk about the Union at the plant and subsetquently discharged him, allegedly pursuant to the rule against solici-not impair production, and which, while dealing with the wearingof a union button, did not ' involve solictaton of union dues ormembership.In sum, the Union was the only labor organization in the field.When the Union sought to organize the respondent's employees, therespondent undertook to defeat 'its campaign by the coercive state- WILLIAM DAVIES CO., INC.639ments hereinabove set forth.At the same time, the respondent pro-mulgated and enforced a rule which singled out union solicitation forprohibition, while not forbidding any other kind of solicitation ordiscussion, and which was not confined to working hours or to theplaces in which men were engaged in production or other work. Inaddition, although the rule did not so provide, the respondent appliedit to a case of orderly union discussion other than solicitation for duesor membership.Finally, the record does not disclose that union dis-cussion and activity, as distinguished from other types of conversationand conduct of the employees, warranted the imposition of a restric-tive rule in the interest of maintaining efficiency, safety, and order.Under these circumstances and upon the entire record. we find, asdid the Trial Examiner, that the respondent posted the notice onJanuary 6, 1940, and enforced the rule therein contained, in orderto defeat the union membership drive.We find that the respondent,by this conduct, interfered with, restrained, and coerced employees inthe exercise of rights guaranteed in Section 7 of the Act.B. DiscriminationThe complaint alleges and the answer denies that the respondentdiscriminated in regard to the hire and tenure of employment ofsevenbpamed employees.The Trial Examiner found for the re-spondent with respect to two, employees, Paul Ahern and JohnBoland, and no exception has been taken thereto.Having examinedthe record with respect to Ahern and Boland, we agree with theTrial Examiner.Accordingly, we shall dismiss this part of thecomplaint.The Trial Examiner sustained the allegations of thecomplaint as to the other five employees, and the respondent hasexcepted to these findings.James McNallywas first employed by the respondent in 1933 andworked continuously from 1938 until January 22, 1940, when he wasdischarged.The respondent assigned as the reason for McNally'sdischarge his alleged violation of the no-solicitation rule referred toabove.McNally joined the Union on January 1, 1940, and began wearinghis union button in the plant on the following day.He participatedactively in the organization of the Union among the respondent'semployees and, among other things, passed out union leaflets andapplication blanks.He was the union steward in the smokehouse.-On January 8, 1940, Wichmann told McNally that he had receivedcomplaints that McNally had "talked union" to two different menduring working hours.McNally denied this and asked to be con-fronted by his accusers.Wichmann replied, that he -could not dothat because they would not like it.Wichmann warned McNally 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat "you are not supposed to talk unionism through working hourshere on the company's time."McNally told Wichmann that he wasnot foolish enough to do that but that he could engage in suchactivity before work started, after work, and at noon, whereuponWishmann replied, "this is company property, you are not supposedto do it anyway."There is no dispute about these facts.It will be noted that on or about January 9, Brennan stated toMcNally, in conection with a recently awarded raise, that he was"getting more pay now than fellows across the street, although theyhave a contract there," and that Brennan was referring to employeesof the Agar Packing Company and that company's collective bar-gaining agreement with the PackinghouseWorkers OrganizingCommittee.On the morning of January 22, 1940, McNally was putting a truckon the elevator when he passed Stevens, a fellow employee who wasalso a member of the Union.McNally asked Stevens where his unionbutton was.Stevens replied that he had it in his pocket, whereuponMcNally remarked "Well, that is a hell of a place to have it."Mc-Nally testified that the entire conversation did not take more than10 or 15 seconds, and that his talking to Stevens did not interrupt orinterferewith either Stevens' work or his own.Wichmann andBrennan saw McNally talking to Stevens, although they did nothear what was said.Wichmand testified that he did not know howlong McNally and Stevens " talked ; Brennan testified that they talked"eight to ten minutes."There is no evidence that McNally andStevens discussed anything other than the question, of Stevens' wear-ing his button.We find, as did the Trial Examiner, that this inci-dent took place -as described in McNally's testimony.AfterWich-mann and Brennan asked Stevens what McNally had been talkingto him about, Wichmann told McNally that he had learned fromStevens what McNally had said, that McNally had been warned oncebefore, and that there was nothing for the respondent to do butdischarge him.McNally, an active member of the Union, was discharged forallegedly violating the no-solicitation rule.We have found the ruleand its application to be discriminatory; its invocation to justifyMcNally's discharge does not alter or excuse the fact that his dis-charge was for his advocacy of she Union.Upon the entire recordwe find that the respondent discharged James McNally on January22, 1940, and thereafter refused to reinstate him, because of his unionmembership and activity, and thereby discriminated in regard to hishire and tenure of employmehc, discouraged membership in theUnion, and interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act. -" - -WILLIAM DAVIES CO., INC.641James Allenwas employed by the respondent for about 2 years.He was also discharged on January 22, 1940, allegedly because of hisviolation of the no-solicitation rule.Allen. joined the Union about the first week of January- 1940 andwore his union button at the plant thereafter.6On January 22,Allen, who was a night janitor at the time, came to the plant at 3:30p.m., about one-half hour before the commencement of his shift, andwent into a dressing room to change into his work clothes.There hemet his foreman, Kaiser.7Kaiser told Allen to see Wichmann be-fore punching in.Wichmann referred Allen to Brennan, saying"No wonder your work isn't satisfactory when you come out here ahalf hour ahead of time and talk union to the other employees."Allen denied talking about unions.Allen and Wichmann then metBrennan.Brennan told Allen that tl ree employees had complainedto him that morning because Allen a few days theretofore, in theplant, had endeavored to persuade theiii to join the Union; and oneof these employees had reported that Allen had said to him that ifhe did not join then, he would have to pay'the Union $25.00 later inorder to become a member 8Wichmann interjected by accusing Al-len of having failed to remove a piece of wood from the hangingroom the previous evening.that he had removed the piece of wood.He denied intimidatinganyone into joining the Union.Brennan said: "as long as you can'tobey our rules, you will just have to be discharged."At the termin-ation of this discussionWichmann discharged Allen.The respondent's witnesses, Harrel, Clancy. and Stanley, testifiedin substance that on January 20. 1940, in the dressing room, whilethey Were changing their clothes after work, Allen, who was on dutyat the time, asked them to join the Union, and that they told therespondent's officials about it.We find, as did the Trial Examiner,that Allen did'ask these three employees to join the Union under thecircumstances described, and that such solicitation did not interferewith the work of Allen or of those to whom lie spoke.As discussedabove, this was the type of discussion and activity that the respond-ent permitted in the plant when subjects other than unionism wereinvolved.The respondent was searching for a colorable basis upon which tojustifyAllen's discharge.Wichmann's false accusation that Allen0Wichmann testified that on January 10 or 11 he warned Allen about soliciting unionmembers on the r`espondent's premises.Allen denied having had such a,conversation withWichmann.Since the Trial Examiner, who had an opportunity to observe the demeanorof thewitnesses,creditedAllen'sdenial, we concur therein.'Alsospelled Kayser in the record8We maynote in passing that even if Allen made the statement thus attributed to him.he was not thereby engaging in unlawfulconductCf.N. L. R B. v. Dahlstrom MetallicDoorCompany,112 F (2d) 756(C C. A. 2) 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad failed to remove a piece of wood reveals that intent.Not beingable to rely on this pretext, the respondent resorted to Allen's viola-tion of the no-solicitation rule to justify his discharge.As we havefound, that rule and its application were discriminatory.Uponthe entire record, we find that the respondent discharged James Allenon January 22, 1940, and thereafter refused to reinstate him, be-cause of his' union membership and activity, and thereby discrim-inated in regard to his hire and tenure of employment, discouragedmembership in the Union, and interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7of the Act.Michael Moriartywas employed by the respondent from May 1936until January 24, 1940, when he was discharged.He was employedin a variety of jobs during this period, most of them of an unskillednature, such as taking hams off trucks, packing, scaling, and checkingmeat.At the time of his discharge he was washing pans in the,boiled-ham- department.As indicated above, Moriarty was the first of the respondent'semployees to become interested in the Union.He was the recognizedleader of the Union in the plant.He joined the Union on December13, 1939, thereafter solicited employees to join, called and attendedunion meetings between December 13, 1939, and the first part of1940, and distributed leaflets, buttons, and membership cards\to hisfellow employees.He was secretary of the local and was the unionsteward in his department.Following a 5-day absence from the plant,' Moriarty returnedtowork on December 28, 1940, and continued his organizationalactivities.On or about January 14, 1914, Moriarty was called intothe respondent's office and, as related above, was interrogated con-cerning union activity by McLeod, Perry, and Wichmann.On January, 24, 1940, Wichmann laid Moriarty off. It is undis-puted that a lay-off for business reasons in the boiled-ham depart-ment was necessary on January 24.Moriarty at his own request hadbeen recently transferred from a job in the sweet-pickle departmentto the lighter job of washing pans in the boiled-ham departmentbecause he had suffered a rupture.10The pan job in the boiled-hamdepartment was the only type of light work in the respondent's plantthatMoriarty, because of his physical condition at the time, wasqualified to do.We find, accordingly, that Moriarty's lay-off onJanuary 24 was not discriminatory.°The Trial Examiner found that this absence was due to the respondent's discrimination,,but we are satisfied and find that such absence is not attributable to the respondent.10The record shows that the rupture Moriarty suffered was slight and temporary.Allthe work which Moriarty performed after the severance of his employment with the re-spondent was arduous in nature.At the time of the hearing he was employed by anothercompany atmanual labor. -WILLIAM DAVIES CO., INC.1643However, Wichmann, upon laying Moriarty off, told him that he,would notify Moriarty to return to work whenbusinessimproved.On prior occasions, when Moriarty had been laid off, the lay-offhad lasted only a few days after which the respondent had foundwork for Moriarty, if necessary, in a department other than theone from which he had been laid off. But following the January 24lay-off, Moriarty was not, and has not yet been,reinstated.Instead,when Moriarty's job, cleaning pans in the boiled-ham department,reopened, the respondent did not notify Moriarty, as Wichmann hadpromised to do, but hireda new employee." ,Under these circumstances, and bearing in mind that Moriartywas the. acknowledged leader of the Union in the plant, that the re-spondent actively attempted to prevent the Unionfrom gaining afoothold in the plant, that Moriarty was singled out by the respond-ent's officialsand admonished for hisunion activitiesat themeetingof January 14, we find, upon the entire record, that the respondentrefusedto reinstateand employMichael Moriartyon or about July1,7,,,,1940,..because.,of— his union, membership and activity, and therebydiscriminated in regard to his hire andtenure ofemployment, dis-couraged membership in the Union' and interfered with, restrained,and coerced its employeesin the exerciseof therights guaranteed inSection 7 of the Act.John Canningwas employed by' the respondent as a vein pumperfrom October 1938 until January 29, 1940, when he was discharged.The respondent contends that he was dischargedbecause he failedto pump a ham properly and because he "joked around" in hisdepartment.12Canning joined the Union on December 23, 1939, began wearinghis union button in the plant about December 27, attended union;meetings, solicited .employees to join the, Union, and was unionsteward in the vein-pumping department.As found above, about aweek before Canning joined the Union, Wichmann warned him thatemployees "are laid off on account of trying to organize the Union";and on the first day that Canning wore his steward's button, andshortly thereafter, McMahon made derogatory remarks to him abouthis being a steward in the Union.On the morning of January 29, 1941, Canning injected an insuffi-cient amount of pickle into the butt vein of a picnic ham.McMahon"The respondent was no doubt reminded of its promise by the charge of discriminationwhich Moiiarty filed and of which it learned as early as February 15, 1940, and by confer-ences thereon in April and May and on 'July 19, 1940iiThe respondent contendsthat Canning's case should be dismissed because the Divisionof Unemployment Compensation of the State of Illinois decided, in passing upon his claimfor unemployment insurance,'that'he had been discharged for causeThe decision of theDivision of Unemployment Compensation of the State of Illinois is not binding upon theBoard,which has paramount initial jurisdiction over the subject matter herein.Myerset al. v Bethlehem Shipbuilding Corp.,Ltd ,303 U S 41. 644DECISIONS OF NATIONAL LABOR RELATIONS' BOARDcalled his attention thereto, whereupon Calming attributed the mis-take to the respondent's desire for speed.McMahon then instructedCanning to cease work and wait for Brennan.When Canning saw Brennan he told Brennan.that—he had not "putthe full requirements into that butt end vein for fear of rupturingthe vein."Brennan asked Canning if he had ever failed to inject therequired amount of pickle into "picnics" before, and Canning saidthat he had clone so "once or twice because of speed ups."Brennantold Canning to see Wichmann, who was then out of town. Brennanalso told Canning that he was discharged but that he, Brennan, wouldlike to have Wichmann hear Canning's story.Ciinning'saw' Wichmann on February 2, 1940. ' After discussingwith Canning the occurrence of January '29, Wichmann took himinto the shipping room to see how many spoiled "picnics" there were.There were- two or three "picnics" on the shipping floor which werespoiled on January 29 because insufficient pickle had been pumpedapiece, that 'he was unable to calculate the full loss, and-that he wouldhave to let the discharge stand:Although the respondent attemptedto show 'that Canning was responsible for ^ spoiling the "picnics"which Wichmann pointed out to Canning on February 2, this atterinptwas not successful.There is sonic evidence that Canning-"joked around" in his depart-ment. ' However; the record is clear and we find, as did the TrialExaminer, that this did not interfere with Canning's work or withthe work of others. 'Furthermore, nothing of this nature was men-tioned to Canning at the time of his discharge.The record disclosesthat Canning was a competent employee 'and the incident of January29 was the first occasion on which any complaint had been made abouthis work.The failure of another employee to dwhis work properlyhad caused the shut-down of an entire department, and that employee,still employed by the respondent, was not disciplined at all.Underthese circumstances, and in view of Canning's leadership in the Union,the respondent's hostility thereto and the anti-union remarks directedto Canning by both Wichmann and McMahon, we find that the re-spondent seized upon Canning's improper pumping of the "picnic" asa pretext for discharging him.We find that the respondent discharged John Canning on January29, 1940, and thereafter refused to reinstate him, because of his unionmembership and activity, and thereby discriminated in regard to hishire and tenure of employment, discouraged membership in the Union,isThe rupture of a "picnic"is an internal break in the vein, and cannot be anticipated.A rupture "picnic"is not spoiled,but is cured by a separate process. WILLIAM DAVIES Co., INC.645and interfered with, restrained, and coerced its employees in the exer-cise of the rights guaranteed.in Section 7 of the Act.Clay°ence Baldawas employed by the respondent from May 16, 1938,_until February-2,1940, when.he was discharged.The respondent gaveas its reason for Balda's discharge his failure to do his work properly.Balda joined the Union on January 8, 1940, and wore his unionbutton at the plant for a period of about 2 weeks before his discharge.He worked as a vein pumper under McMahon.His job was to injectpickle into the veins of uncured hams.The amount of pickle to bepumped into an uncured ham, as distinguished from a picnic ham,.ismeasured exactly and for this purpose the respondent installed ap-propriate calculators.Balda and other employees doing similar workwere under definite instructions to use the calculators when pumping,uncured hams.The record does not disclose that the respondent ever-relaxed this instruction.On the morning of February 2, McMahon noted, Balda pumping anuncured ham without the use,of the calculator.He saw Balda com-plete the pumping of the ham and throw it clown the chute.At thatpoint_McMahon was called to the telephone and he asked another em-ployee, Nicholson, to watch Balda while he answered the telephone.McMahon returned in a few moments and, standing beside Nicholson,,watched Balda pump two more uncured hams without using the cal-culator.McMahon asked Nicholson to remember the incident and,then told him to resume his usual duties. `In the meantime Balda hadpumped a fourth ham without using the calculator.He was about tothrow it down the chute when McMahon stopped him and asked himwhy he had not used the calculator.Balda replied that he had for-gotten to do so, but when McMahon called his attention to the factthat he had just pumped three other hams without using the calculator,Balda said that he could guess how much pickle the ham required.McMahon called Brennan and told him what had happened.Baldaoffered to pay for the last ham if an analysis proved that it had too,much pickle in it.Brennan told Balda that if the analysis showedthat the ham had too much pickle in it he could not work for the re-spondent any more.An analysis subsequently made showed that the,ham had too much pickle it it, and Balda's discharge was confirmed.The record discloses that the respondent had received complaintsabout the quality of its uncured hams prior to the Balda incident.When an uncured ham was too much or too little '.pickle pumped into.it,itsquality is adversely affected. It is clear that Balda hadviolated definite instructions in failing to use the calculator.Uponthe entire record, we find that Balda was not discharged because ofhismembership in or activity in behalf of the Union.We shall,therefore dismiss the complaint as to him.433257-42-VOL. 37-42 646DECISIONSOF NATIONALLABOR RELATIONS, BOARDIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic,,and commerce among the several States,and tend to lead to labor disputes burdening and obstructing coin-merce and the free flow of commerce.V.THE REMEDYSince we have found- that the respondent has engaged in unfairlabor practices, we shall order it to cease and desist therefrom andto take certain affirmative action which We find necessary to effectuatethe policies of the Act.We have found that the respondent discriminated in regard tothe hire and tenure of employment of James McNally, James Allen,Michael Moriarty, and John Canning because of their union member-them immediate and full reinstatement to their former or substan-tially equivalent positions without prejudice to their seniority andother rights and privileges, and to make them whole for any lossof pay each has suffered by reason of the discrimination againsthim from the date of the discrimination, as indicated earlier in thisDecision, to the date of the respondent's offer of reinstatement, lessthe net earnings,'' of each during said period.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.United PackinghouseWorkers of America, through Packing-housWorkers Organizing Committee, affiliated with the Congressof Industrial Organizations, is a labor organization within the mean-ing of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of James McNally, James Allen, Michael Moriarty, and JohnCanning, thereby discouraging membership in the above-mentionedlabor organization, the respondent has engaged in and is engaging in14By "net earnings"ismeant eainings,less expenses,such as for transportation, room,and boas d,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of Amer-ica,,Lumber and Sawmill Workers Union,Local2590,8 N L. R. B.440.Monies receivedforwork performed upon Federal,State,county, municipal,or other work-relief projectsshall be considered as earnings.SeeRepublic Steel Corporation v. N. L R. B.,311 U. S. 7. WILLIAM DAVIES CO., INC.647unfair labor practices, within the meaning of Section 8 (3) of theAct.3.By interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act, therespondent has.engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.'5.The respondent has not engaged in unfair labor practices withinthe meaning of the Act by discharging Clarence Baltla, Paul Ahern,and John Boland.ORDERUpon the basis of the above findings of fact and conclusions of lawand pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent,William Davies Co., Inc., Chicago, Illinois,' its officers, agents,successors, and assigns shall:1:Cease and desist from :(a)Discouraging membership in United Packinghouse Workers ,of America, through Packinghouse Workers Organizing Committee,affiliated with the Congress of Industrial Organizations, or any otherlabor organization of its employees, by discharging or refusing toreinstate any of its employees, or in any other manner discriminatingin regard to the hire and tenure of employment or any term or con-dition of employment of its employees;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activity for the purposes of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to James McNally, James Allen, Michael Moriarty, andJohn Canning immediate and full reinstatement to their former orsubstantially equivalent positions without prejudice to their seniorityand other rights and privileges;(b)Make whole said James McNally, James Allen, MichaelMoriarty, and John Canning for any loss of pay which they mayhave suffered by reason of the respondent's discrimination againstthem by payment to each of them of a sum of money equal to theamount which each normally would have earned as wages during theperiod from the date of the discharge or failure to reinstate, to the 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDdate of the respondent's offer of reinstatement,less his net earningsduring said period ;(c)Post immediately in conspicuous places throughout theChicago plant and maintain for a period of at least sixty(60) con-secutive days from the date of posting, notices to its employeesstating:(1) that the respondent will not engage in'the conduct fromwhich it isordered to cease and desist in paragraphs 1 (a) and (b)above;(2) that the respondent will take the affirmative action setforth in paragraphs 2 (a) and(b) above; and (3) that the respond-ent's employees'are free tobecome or to remain members of UnitedPackinghouse Workers ofAmerica, throughPackinghouseWorkersOrganizingCommittee,affiliatedwith the Congress of IndustrialOrganizations,and that the respondent will not discriminate againstany employeebecause of his membership in or activity in behalf ofsaid labor organization;(d)Notify theRegional Director for the Thirteenth Region inwriting within ten (10)days from the date of this Order whatsteps the respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint,in so far as it allegesthat the respondent discriminating in regard to the hire and tenureof employment of Clarence Balda, Paul Ahern, and John Boland,be, and it hereby is, dismissed.MR. GERALD D. REILLY took no part in the consideration of theabove Decision and Order.